[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ARTICULATION (#134)
The court's memorandum of decision dated July 24, 1995 invited the parties to submit an accounting so an evidentiary hearing could be held concerning the status of the pendente orders, per order #13 of the decision.
The hearing was held on March 10, 1997 attended by the plaintiff and her attorney. The defendant made default of appearance and the court proceeded in his absence.
After hearing it is determined by the court that the defendant owes the plaintiff the sum of $2,174.41 as per plaintiff's Exhibit #1, copy attached hereto.
Ordered, the defendant shall pay to the plaintiff the sum of $2,174.41 at the rate of $50 weekly until paid in full, first payment due on March 28, 1997.
HARRIGAN, J.
RECAPITULATION OF REAL ESTATE TAXES
    Tax                                        $  3,184.77 Interest through 6/30/95                   $    477.72 Lien Fee                                   $     24.00 Interest 7/95 — 11/96                      $    812.09 —    ------
CT Page 3329
                                               $  4,498.58 Paid 11/26/96                             ($    717.80) —    -------
                                               $  3,780.78 Paid 12/96                                ($  1,700.00) —  ---------
    Principal Balance as of December, 1996     $  2,080.78 Int. of $31.21 per month for Dec.  Jan.  $     62.42 —     -----
TOTAL TAXES DUE AS OF JANUARY 1, 1997      $  2,143.20